DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 116-123 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0302068 A1 (Khoo et al.) in view of US 2014/0235470 A1 (Olivares et al.), US 2013/0178369 A1 (Burns et al.), US 2011/0159499 A1 (Hindson et al.), US 2009/0143243 A1 (Gunning et al.), US 6,083,699 (Leushner et al.), US 2010/0279,305 A1 (Kuersten) and US 2013/0171641 A1 (Jewell et al.).

Koo et al., paragraph [0115], teach performing a multiplexed ligation-dependent probe amplification assay.  As stated therein:
[0115] In an additional embodiment of the method, a probe ligation reaction may be used to quantify miRNAs or cDNAs. In a Multiplex Ligation-dependent Probe Amplification (MLPA) technique (Schouten et al., Nucleic Acids Research 30:e57 (2002)), pairs of probes which hybridize immediately adjacent to each other on the target nucleic acid are ligated to each other only in the presence of the target nucleic acid. In some aspects, MLPA probes have flanking PCR primer binding sites. MLPA probes can only be amplified if they have been ligated, thus allowing for detection and quantification of miRNA biomarkers.  (Emphasis added)

Olivares et al., in paragraph [0002] and [0003], teach:

[0002] Multiplex Ligation-dependent Probe Amplification (MLPA) is a multiplex PCR technique that permits the evaluation of, inter alia, the copy number of several target nucleic acids in a single experiment. In MLPA, each target nucleic acid queried is detected by amplification of a ligated probe. The ligated probe is generated by hybridization and ligation of a probe set comprising a pair of half-probes which are designed to reside adjacent to each other along the target nucleic acid sequence of interest. Only when the half-probes hybridize to the target nucleic acid will ligation and subsequent amplification occur.

[0003] FIG. 1 shows a flow diagram for a typical MLPA assay. The assay begins by denaturation of the DNA sample and hybridization of the probe sets to their target nucleic acid sequences. After hybridization, the adjacent half -probes are ligated and the resultant ligated probe sets are subjected to PCR amplification.

While Koo et al., and Olivares et al., teach that pairs of probes, that hybridize adjacent to one another were ligated, they have not been found to teach removing single-stranded sequences from the reaction.
Burns et al., in paragraph [0417], teach removal of linear DNA.  As stated therein:
[0417] Removal of residual linear DNA from CircLigase reactions by Exonuclease digestion. First, 30 .mu.l of each CircLigase sample was added to a nuclease-free PCR tube, then 3 .mu.l water, 4 .mu.l 10.times. Exonuclease Reaction Buffer (New England Biolabs Part No. B0293S), 1.5 .mu.l Exonuclease I (20 U/.mu.l, New England Biolabs Part No. MO293L), and 1.5 .mu.l Exonuclease III (100 U/.mu.l, New England Biolabs Part No. M0206L) were added to each sample. The samples were incubated at 37.degree. C. for 45 minutes. Next, 75 mM EDTA, ph 8.0 was added to each sample and the samples were incubated at 85.degree. C. for 5 minutes, then brought down to 4.degree. C. The samples were then transferred to clean nuclease-free tubes.


Hindson et al., at paragraph [0111], teach:
[0111] Other types of probes, and other methods of selecting a genetic probe, may also be used in the methods and compositions described herein. For example, although use of MIP probes generally involves circularization of a single ligation probe; a circularization step is not always necessary. For example, ligation detection PCR techniques can be used, where two different probes, each of which hybridizes to neighboring DNA (or adjacent DNA), are ligated together followed by addition of universal primers and probes to detect the ligated fragments.  (Emphasis added)


Hindson et al., at paragraph [0216], teach not only using an exonuclease to remove residual single-stranded sequences, but also the inactivation of the exonuclease.  As stated therein:
Next, the sample is treated with Exonuclease I and III in order to digest remaining linear probes and ssDNA such as genomic DNA that is not hybridized to a probe, followed by incubation at 37.degree. C. for 14 minutes to promote exonuclease activity, an incubation at 95.degree. C. for 2 minutes to inactivate the exonucleases…

The above showing is deemed to meet limitations of claim 116 (steps (d) and (e)). 
Hindson et al., at paragraph [0064], teach of detecting different single nucleotide polymorphisms- limitations of claims  117 and 118.  As stated therein:
[0064] Another aspect of the present disclosure relates to methods, compositions, and kits for the detection of one or more target nucleic acids wherein the target nucleic acids comprise a genetic variation, genetic mutation, and/or a single nucleotide polymorphism (SNP).  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the methods of Khoo et al., with that of Olivares et al., Burns et al., and Hindson et al., for to do so would not only allow for the amplification of ligated probes, but the removal of single-stranded sequences that were present.  Such acts would go to greater sensitivity and removal of sequences that could contribute to background.  In view of the well-developed state of the art, and the great interest in being able to accurately and reproducibly detect target sequences, one would have also been amply motivated. 

Gunning et al., at paragraph [0044], teaches that one can use primers that comprise phosphorothioate linkages.  Such a showing is deemed to fairly suggest limitation of claim 126.
Gunning et al., at paragraph [0046], teaches:
Cyanine dyes, such as Cy3 or Cy5, placed at the 5'-end of one strand of a double-stranded nucleic acid are resistant to Lambda Exonuclease degradation. Use of two differentially modified oligonucleotide primers, one having a 5'-cyanine dye and the second having a 5'-amino-modifier, can be employed to generate a double-stranded PCR product having a 5'-cyanine dye on one strand and a 5'-amino-modifier on the complementary strand. This double-stranded nucleic acid will be a substrate for Lambda Exonuclease degradation such that the amino-modified strand will be substantially degraded while the cyanine dye labeled strand will remain intact, resulting in a detectably labeled single-stranded nucleic acid that can be employed in hybridization experiments.  (Emphasis added)

As is evidenced above, Gunning et al., teach using primers for amplification where one comprises a label, and the other only comprises a nucleotide sequence (applicant’s “affinity tag”), and that after amplification, the unlabeled strand is degraded via the use of lambda exonuclease (limitation of claim 116, step (f)). 

Neither Khoo et al., Olivares et al., Burns et al., Hindson et al., nor Gunning et al., have been found to teach using fluorescent labels on combinations of primers.
Leushner et al., in the abstract, teach:
The method of the invention differs from the prior art, because the first and second oligonucleotide primers are each labeled with different, spectroscopically-distinguishable fluorescent labels. The method therefore obtains information about both DNA strands simultaneously while providing improved sensitivity as a result of the non-linear increase in the amount of DNA which results from the production of additional templates molecules from unterminated fragments.  (Emphasis added)

Neither Khoo et al., Olivares et al., Burns et al., Hindson et al., Gunning et al., nor Leushner et al.,  have been found to teach using/incorporating a common affinity tag of nucleotides.
Kuersten, in paragraph [0007], teaches:
In some embodiments, a library of amplified products comprising a library-specific nucleotide sequence is generated from the RNA molecules in a starting material, wherein at least some of the amplified product species share a library-specific identifier, for example but not limited to a library-specific nucleotide sequence, including without limitation, a barcode sequence or a hybridization tag, or a common marker or affinity tag. (Emphasis added)

While the prior art clearly teaches the use of combinations of fluorescent labels on primers, and the detection of the resultant amplification product, the prior references have not been found to teach of these fluorescent signals being detected via digital means.

Jewell et al., at paragraph [0046], teach:
[0046] Fluorescent labels are visualized by any suitable means of detecting fluorescence. Preferably, the labels are visualized with fluorescence microscopy and appropriate filters. Because the loss of a specific hybridization signal at the EGFR locus of chromosome 7 is diagnostic for the presence of EGFR(v3), it is preferable to quantitatively measure the intensity of the hybridization signals with digital imaging. Such techniques and automated digital imaging systems are well known in the art.  (Emphasis added)


It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Khoo et al., Olivares et al., Burns et al., Hindson et al., Leushner et al., Kuersten, and Jewell et al., for to do so would not only allow for the amplification of ligated probes, but the removal of the unlabeled complementary strand, but will also allow for “detectably labeled single-stranded nucleic acid [to] be employed in hybridization experiments” where different ligated probes are distinguishable from one another via their different fluorescent labels, and one being able to isolated all such fragments via the common affinity tag (Kuersten) and the relative fluorescent signals, be it presence and/or amount/intensity, are detectable via digital imagery.
In view of the significant interest in being able to multiple nucleic acid regions of interest and the well-developed state of the art, said ordinary artisan would be both motivated and have a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 116-123 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0302068 A1 (Khoo et al.) in view of US 2014/0235470 A1 (Olivares et al.), US 2013/0178369 A1 (Burns et al.), US 2011/0159499 A1 (Hindson et al.), US 2009/0143243 A1 (Gunning et al.), US 6,083,699 (Leushner et al.), US 2010/0279,305 A1 (Kuersten) and US 2013/0171641 A1 (Jewell et al.).	

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634